DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 14/449445 application is in response to the communications filed December 28, 2020. 
Claims 1 and 13 and 20 were amended December 28, 2020. 
Claims 1, 4-13 and 15-20 are currently pending and considered below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock et al. (US 5018067; herein referred to as Mohlenbrock) in view of Suresh et al. (US 2003/0158751; herein referred to as Suresh) in further view of Commons et al. (US 9015093; herein referred to as Commons) in further view of Rao et al. (US 2006/0265253; herein referred to as Rao) in further view of McLaughlin et al. (US 2013/0144659; herein referred to as McLaughlin).
As per claims 1 and 13, 
Mohlenbrock teaches a system and computer implemented method of health care claim data analysis. (Column 5 Lines 59-67 of Mohlenbrock. The teaching describes a healthcare insurance analysis in which “the cost performance of a physician, hospital, or expense of an insurance plan, for example, can be compared to the estimate for one, a few, or a large number of patients. That is, a set of actual costs incurred are compared with the estimates.”) 
Mohlenbrock further teaches that the method determines a nominal DRG weight for the claim data set with a processor in communication with the computer database, the nominal DRG weight based on the patient data in combination with the primary diagnosis code. (Figure 3 Item 13, Column 8 Lines 45-54, Column 13 Lines 24-38 and Table B of Mohlenbrock. The teaching describes that in Figure 3, a CPU is used to communicate with a DRG table database. The teaching further describes that 
Mohlenbrock further teaches that a claim rating is generated based on DRG weights. (Column 11 lines 63-65 and Column 12 lines 35-54 of Mohlenbrock. The teaching describes that the relative weights of the determined DRGs are added together to form a variable “t". After the summation, an “acuity index” or severity score is generated based on the variable “t” The addition of weights involves the combination of DRG weights that differ from each other. Creating the variable “t”, and by extension the severity score, would then be based on a difference in DRG weights when adding different DRG weights.)
Mohlenbrock further teaches outputting the overall claim rating to a user interface. (Column 7 Lines 19-37 of Mohlenbrock. The teaching describes that a CRT, construed as a display monitor, serves as a user interface that the acuity index would be displayed on.)  
Mohlenbrock further teaches wherein the overall claim rating comprises at least one rationale contribution field. (Column 6 lines 50-62 of Mohlenbrock. The teaching describes that “The number of patients classified in a single DRG is plotted against their actual resource consumption incurred in treatment, in terms of charges or mean length of stay (LOS) of the patient in the hospital. The fact that the distribution deviates significantly from the single mean LOS used in the DRG system as a basis for payments shows the need to modify the system”)
Mohlenbrock does not explicitly disclose storing a claim data set in a computer database, the claim data set comprising information about a patient and a DRG based on at least a primary diagnosis code and a secondary diagnosis code specific to the patient, determining an alternate DRG weight for the claim data set by swapping the primary and secondary diagnosis codes with the processor, wherein the alternate DRG weight is based on the patient information in combination with the secondary diagnosis code in place of the primary diagnosis code, determining a difference between the nominal DRG and alternate DRG weights wherein the difference is determined by subtracting one of the nominal DRG weight or the alternate DRG weight from the other of the nominal DRG weight or the alternate DRG weight, or generating the claim rating based on the difference between the nominal and alternate DRG weights. 
However, Suresh teaches that a DRG assignment is based upon a plurality of diagnosis codes and that the DRG assignment would change when a set of diagnosis codes is exchange for another, thereby creating an alternate DRG weight. (Paragraphs [0060] and [0061] of Suresh. The teaching describes that DRG 1 is based on the diagnosis codes 1-3 and DRG 2 is based on the diagnosis codes 3 and 4. The examiner holds that for the claim set DRG 1 would be assigned a first or “nominal” DRG weight from the system of Mohlenbrock when diagnosis codes 1-3 are used. When the primary diagnosis codes of 1 and 2 are exchanged with the secondary diagnosis code of 4 then a second or “alternate” DRG weight would then be assigned.)
Suresh further teaches determining a difference between the nominal DRG and alternate DRG weights wherein the difference is determined by subtracting one of the nominal DRG weight or the alternate DRG weight from the other of the nominal DRG weight or the alternate DRG weight. (Paragraphs [0093]-[0095] of Suresh. The teaching describes that each DRG is assigned a number Ni and weight Wi, where Ni is number of claims in the DRG and Wi is the weight of the DRG. These DRGs are summed and divided by the number of DRG’s in the major disease category. Taking the situation of 
Suresh further teaches that the claim set is derived from a grouper hierarchy in a computer database communicatively coupled with the grouper hierarchy. (Paragraphs [0021]-[0024], [0060] and [0061] of Suresh. The teaching teaches that the claim data is stratified in a hierarchical structure defining at least two classifications that claims can fall into.)
Suresh further teaches inputting the claim data set into a plurality of pattern detection modules operating in parallel or in series. (Paragraphs [0101]-[0115] of Suresh. The teaching describes two formulas for detecting different patterns in healthcare providers. These formulas can operate in parallel or in series and track the fraud and abuse detection across a group level and within a group itself.) 
While Suresh does not explicitly have the words “series” or “parallel” in the specification, it would have been obvious to one of ordinary skill in the art before the time of filing to try to use these formulas at the same time, i.e. in parallel, or sequentially, i.e. in series.  There is a recognized problem or need in the art including market pressure or design need to detect patterns of healthcare providers.  Suresh identifies a finite number of identified predictable solutions which could be applied alone or in combination.  Those in the art could have pursued known solutions with reasonable expectation of success.
Suresh further teaches inputting each claim rating generated by each pattern detection module into a risk scoring module, the risk scoring module configured to aggregate each claim rating to generate an overall claim rating indicative of a level of accuracy of the Paragraph [0054] of Suresh.)
Suresh further teaches wherein the claim data set comprises a plurality of secondary diagnosis codes. (Paragraphs [0060] and [0061] of Suresh. The teaching describes that DRG 1 is based the diagnosis codes 1-3 and DRG 2 is based on the diagnosis codes 3 and 4.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- the generic claim analysis systems of Mohlenbrock and Suresh. Mohlenbrocks’s DRG based claim scoring system when seen in combination with the DRG assignment of Suresh, would encompass the functions and elements listed in claim 1. Thus the simple addition of these known elements producing a predictable result renders the claim obvious. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mohlenbrock and Suresh due to the fact that one of ordinary skill in the art would recognize that any system responsible for handling the payment of medical expenses will always be at risk for improper coding or fraud and would need to take steps to reduce the abuse of a payment system. This would have been accomplished by one of ordinary skill in the art when the system of Mohlenbrock was combined with the fraud prevention system of Suresh. One of ordinary skill in the art would be motivated based on this incentive to combine the generic claim analysis systems of Mohlenbrock and Suresh and yield no unexpected results.
The combined teaching of Mohlenbrock and Suresh does not explicitly teach inputting a claim-derived feature for the claim data set into a compression network in communication with the processor, wherein the claim derived feature is based on at 
However Commons teaches inputting information into a compression network in communication with the processor, wherein the compression network comprises: a plurality of hidden layer nodes configured to generate a compressed signal based on the input information and a plurality of output layer nodes configured to receive and reconstruct the compressed signal into an output signal, wherein the output signal is used to refine the input information by eliminating background noise from the signal. (Column 7 Lines 29-34 and Column 51 Lines 47-67, Column 52 Lines 1-58 of Commons. The teaching describes input nodes that receive input data, hidden layer nodes that compresses the input data and output nodes that reconstruct the compressed data to output data. Column 34 Lines 45-67 and Column 35 Lines 1-26 of Commons. The teaching describes a method that neural networks use to refine input data by removing the background noise.)
At this point the information used as input could have been the DRG weight difference seen in Mohlenbrock and Suresh which would be a claim-derived feature and the output in the compression network would thereby output the claim rating after the data reconstruction and analysis. 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Mohlenbrock and Suresh the compression network of Commons. One of ordinary skill in the art would have known that the compression network transmits the information more efficiently when compared to its non-compressed 
The combined teaching of Mohlenbrock Suresh and Commons does not explicitly teach determining a series of alternate DRG weights with the processor by swapping the primary diagnosis code with each of the secondary diagnosis codes. 
However Rao teaches determining a series of alternate DRG weights with the processor by swapping the primary diagnosis code with each of the secondary diagnosis codes. (Paragraphs [0123]-[0131] of Rao. The teaching describes a system that is implemented to determine the best DRG for patient data. An assigned DRG for the patient data is given and the system determines whether the assigned DRG is the most accurate based on the data mined from the patient data. The system does this by properly incorporating secondary diagnosis codes and co-morbidities in it’s determination. The system determines all possible DRG’s that the patient data can support and assigns the most probable DRG. By mining for all possible diagnoses or complications, the assigned DRG may not be selected by the system as the most probable, swapping it out for a different diagnosis or co-morbidity that results in a more accurate DRG.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the combination of Mohlenbrock Suresh and Commons with Rao due to the fact that one of ordinary skill in the art would recognize that swapping secondary diagnosis codes in series would result in the optimal payment for a DRG according to the teachings of Rao. One of ordinary skill in the art would be motivated based on this incentive to further combine the combination of Mohlenbrock Suresh and Commons with Rao and yield no unexpected results.
The combined teaching of Mohlenbrock, Suresh, Commons and Rao would then teach inputting the claim-derived feature and the differences between the nominal DRG weight and the alternate DRG weights determined by each pattern detection module into a risk scoring module, the risk scoring module configured to aggregate the differences to generate an overall claim rating indicative of a level of accuracy of the primary diagnosis code, wherein the overall claim rating is adjusted based on the number of secondary diagnosis codes. (Column 11 lines 63-65 and Column 12 lines 35-54 of Mohlenbrock. The teaching describes that the relative weights of the determined DRGs are added together to form a variable “t". After the summation, an “acuity index” or severity score is generated based on the variable “t” The addition of weights involves the combination of DRG weights that differ from each other. Creating the variable “t”, and by extension the severity score, would then be based on a difference in DRG weights when adding different DRG weights. Paragraphs [0054], [0093]-[0095] of Suresh. The teaching describes that each DRG is assigned a number Ni and weight Wi, where Ni is number of claims in the DRG and Wi is the weight of the DRG. These DRGs are summed and divided by the number of DRG’s in the major disease category. Taking the situation of DRGs above, the nominal DRG or alternate DRG could have a negative value for the weight causing a subtraction between the nominal and alternate DRG weight or vice versa. This teaching describes a variance in the DRGs that indicate risk for facilities that report a high variance between DRG weights. Paragraphs [0123]-[0127] of Rao. The teaching describes that with the DRG's serving as the primary diagnosis code with each of the secondary codes in paragraph [0123], the resulting lower paying DRG having a nominal rating is aggregated. Paragraph [0127] shows that three or more relevant elements for DRG serve as a number of the secondary diagnosis codes. This combination of teachings demonstrates that Mohlenbrock is able to generate a claim rating based on DRG weights, Suresh is able to determine the accuracy of the 
The combined teaching of Mohlenbrock, Suresh, Commons, and Rao does not explicitly teach outputting the overall claim rating to a user interface before a payment is charged to the patient. 
However McLaughlin teaches outputting the overall claim rating to a user interface before a payment is charged to the patient. (Paragraphs [0029]-[0034] and Figure 5 of McLaughlin. The teaching describes collecting claim data that has been outputted to the system, categorizing data based on volatility, changes in the price of medical payments being included in this, and then generating decision trees of which determining a proper price for the patient to pay for medical coverage can be a decision for this process.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Mohlenbrock, Suresh, Commons and Rao, the insurance adjustment teachings of McLaughlin. One of ordinary skill in the art would have known that it is common practice in medicine to submit claims to insurance agencies where they will adjudicate the claim and tell the healthcare provider what they will cover. After that, the provider would then charge the patient the remaining balance if any. Such practice is well known in the art and ubiquitously used. 
As per claim 4, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claim 1 above.
Mohlenbrock further teaches a outputting to a user interface differences in DRG weights. (Column 7 lines 19-37, column 13 lines 24-38 and Table B of Mohlenbrock. The teaching describes a CRT, construed as a display monitor, serves as a user interface that could display the weights associated with a particular DRG. The difference in DRG weights would be apparent upon examination of the display.)
Suresh teaches that a DRG assignment is based upon a plurality of diagnosis codes and that the DRG assignment would change when a set of diagnosis codes is exchange for another, thereby creating an alternate DRG weight. (Paragraphs [0060] and [0061] of Suresh. The teaching describes that DRG 1 is based the diagnosis codes 1-3 and DRG 2 is based on the diagnosis codes 3 and 4. The examiner holds that for the claim set DRG 1 would be assigned a first or “nominal” DRG weight from the system of Mohlenbrock when diagnosis codes 1-3 are used. When the primary diagnosis codes of 1 and 2 are exchanged with the secondary diagnosis code of 4 then a second or “alternate” DRG weight would then be assigned.)
When diagnosis codes 1-3 in Suresh form DRG 1, they would have a corresponding nominal DRG weight assigned from Mohlenbrock. When diagnosis codes 1 and 2 are exchanged with diagnosis code 4 to for DRG 2, they would have a corresponding alternate DRG weight assigned from Mohlenbrock. The user interface while examining Table B will make this difference in nominal and alternate weights apparent. 
As per claims 7 and 17,
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claims 1 and 13 above.
Suresh further teaches wherein the claim data set comprises a procedure code for a procedure performed on the patient, the procedure code being associated with the primary or secondary diagnosis code in a grouper hierarchy for coding the claim data set. (Paragraph [0059] of Suresh. The teaching describes that the patient data contains procedure codes associated with diagnostic codes used to determine DRG assignment. The DRG assignment in a grouper hierarchy.)
As per claims 8 and 18,
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claims 7 and 17 above.
Mohlenbrock further teaches further comprising determining a change in the nominal DRG weight by swapping the procedure code with an alternate procedure code, the alternate procedure code selected for similarity to the associated procedure code in the grouper hierarchy. (Column 14 lines 59-63 and Column 15 lines 7-13 of Mohlenbrock. The teaching describes that related DRG’s may be interchangeable if there is some degree of probability that it would result from the same principle diagnosis. The weights assigned to the DRG would then be dependent on the ICD code used to make the claim and a change in the DRG weight would result from the difference between similar ICD codes.)
As per claims 9 and 19, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claims 8 and 18 above.
Mohlenbrock further teaches aggregating the change in the nominal DRG weight into the claim rating, (Column 11 lines 63-65 and Column 12 lines 35-54 of Mohlenbrock. The teaching describes that the relative weights of the determined DRGs are added together to form a variable “t". After the summation, an “acuity index” or severity sore is 
Suresh further teaches that the claim rating depends upon both the difference between the nominal and alternate DRG weights obtained by swapping the primary and secondary diagnosis codes. (Paragraphs [0060] and [0061] of Suresh. The teaching describes that DRG 1 is based the diagnosis codes 1-3 and DRG 2 is based on the diagnosis codes 3 and 4. The examiner holds that for the claim set DRG 1 would be assigned a first or “nominal” DRG weight from the system of Mohlenbrock when diagnosis codes 1-3 are used. When the primary diagnosis codes of 1 and 2 are exchanged with the secondary diagnosis code of 4 then a second or “alternate” DRG weight would then be assigned.)
Mohlenbrock further teaches change in the nominal DRG weight obtained by swapping the procedure code with the alternate procedure code. (Column 14 lines 59-63 and Column 15 lines 7-13 of Mohlenbrock. The teaching describes that related DRG’s may be interchangeable if there is some degree of probability that it would result from the same principle diagnosis. The weights assigned to the DRG would then be dependent on the ICD code used to make the claim and a change in the DRG weight would result from the difference between similar ICD codes.)
As per claim 10,
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claim 8 above.
Mohlenbrock further teaches outputting the alternate procedure code to the user interface. (Column 7 Lines 19-37 of Mohlenbrock. The teaching describes that a CRT, 
As per claim 11, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claim 1 above.
Mohlenbrock further teaches identifying a complication or comorbidity factor associated with the primary diagnosis code based on a grouper hierarchy for coding the claim data set, and adjusting the claim rating based on presence or absence of the complication or comorbidity factor in the claim data set. (Column 3 lines 35-61 of Mohlenbrock. The teaching describes that the well-known complication or comorbidity is established early on in "the presence of a complication or comorbidity (C.C.) with a patient is a part of the definition of many DRGs”, where complication or comorbidity construe adjusting the claim rating.)
As per claim 12, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claim 11 above.
Mohlenbrock further teaches outputting to the user interface historical data for use of the complication or comorbidity factor in the primary diagnosis code, the historical data stored in the database and indicating bias in said use. (Column 7 lines 19-37 and column 12 lines 43-53 of Mohlenbrock. The teaching describes a CRT, construed as a display monitor, serves as a user interface. The teaching further describes that it was old and well known in the art of billable healthcare management at the time of invention to have the presence of the complication/comorbid factor that is indicative of bias based on the historical data stored in the database, the historical data normalized for a plurality of 
As per claim 20, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claim 17 above.
Mohlenbrock further teaches the user interface further configured to output the at least one rationale contribution field in the form of a set of reasons for the risk score, the set of reasons selected from the difference between the nominal and alternate weights based on swapping the primary and secondary diagnosis codes. (Column 6 lines 50-62 of Mohlenbrock. The teaching describes that “The number of patients classified in a single DRG is plotted against their actual resource consumption incurred in treatment, in terms of charges or mean length of stay (LOS) of the patient in the hospital. The fact that the distribution deviates significantly from the single mean LOS used in the DRG system as a basis for payments shows the need to modify the system”)
Mohlenbrock further teaches the secondary diagnosis code having the average length of stay that more closely matches the observed length of stay (Column 1 lines 41-59 of Mohlenbrock. The teaching describes well-known attributes affecting the average length of stay in a hospital.)
Mohlenbrock further teaches the change in the nominal weight based on swapping the primary and alternate procedure codes. (Column 7 lines 19-37 and column 12 lines 43-53 of Mohlenbrock. The teaching describes a CRT, construed as a display monitor, serves as a user interface. The teaching further describes that it was old and well known in the art of billable healthcare management at the time of invention to have the presence of the complication/comorbid factor that is indicative of bias based on the historical data stored in the database, the historical data normalized for a plurality of 
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock, Suresh, Commons and Rao in further view of Molinaro et al. (US 2007/0106534; herein referred to as Molinaro).
As per claims 5 and 15, 
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teach the limitations described in claims 1 and 13 above.
The combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin does not explicitly teach wherein the patient data include an observed length of stay, and further comprising adjusting the claim rating based on a comparison between the observed length of stay and an average length of stay for the primary diagnosis code.
However Molinaro teaches a system in which an observed length of stay is compared to an average length of stay for a primary diagnosis and a claim rating is adjusted accordingly. (Paragraphs [0036] and [0037] of Molinaro. The teaching describes that a predicted length of stay is used to create a predicted billing group. The predicted length of stay could be based on an average length of stay for a patient with a particular diagnosis and the billing group is construed to be the claim rating. If the patient stays longer than predicted, the billing group is adjusted to account for what was observed.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to further combine the combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin with that of Molinaro due to the fact that one having ordinary skill in the art would recognize that predictive systems such as the combined teaching of Mohlenbrock and Suresh will always be subject to unforeseen circumstances that will affect the outcome of the claim rating over time. It would have made sense to adjust billing after all 
As per claims 6 and 16,
The combined teaching of Mohlenbrock, Suresh, Commons, Rao, McLaughlin and Molinaro teach the limitations described in claims 5 and 15 above.
Mohlenbrock further teaches outputting to the user interface a secondary diagnosis code having an average length of stay that more closely matches the observed length of stay than the average length of stay for the primary diagnosis code. (Column 2 lines 1-7, Column 5 Lines 20-35, 59-67, Column 1 Lines 41-59 of Mohlenbrock. “In addition to the reimbursement factor, each DRG has an average length of stay in days assigned as another measure of the consumption of resources that is expected to treat a patient whose attributes cause that particular DRG to be selected” [Column 2 lines 1-7]. Later, a secondary diagnosis code is mapped accordingly with a particular hospital stay [Column 5 Lines 20-35, 59-67]. Having well-known attributes affecting the average length of stay in a hospital where in “A DRG that is appropriate for a given hospital stay is selected, under the reimbursement system, by a particular set of patient attributes which include a principal illness diagnosis, specific secondary diagnoses, procedures performed, age, sex and discharge status (i.e., how the patient left the hospital, whether the patient was transferred, died, etc.)” [Column 1 Lines 41-59])

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered.
Applicant’s arguments pertaining to prior art rejections are not persuasive:
The applicant argues that Rao does not describe or suggest the systematic swapping or aggregating features recited in the independent claims because identifying multiple DRG’s supported by the patient record does not teach this systematic swapping or aggregating features claimed. The examiner respectfully disagrees. Rao provides a system whereby a nominal DRG weight, through Rao’s assigned DRG, is determined as accurate or inaccurate based on the patient data that is available. In paragraph [0126] of Rao, the system determines “all possible DRGs supported by the patient clinical information in the medical record based on all domain-specific criteria in a domain knowledge base are determined by mining”. Paragraph [0128] of Rao teaches that in the patient clinical information, a “co-morbidity may result in a different DRG”. This is an alternate DRG weight. This suggests that, since patient clinical information in the form of co-morbidities can change the DRG weight, patient clinical information in the form of secondary diagnosis codes can also change the DRG weight. The system on paragraph [0131] then selects the most probable DRG for the patient data by considering all possible DRGs. This is considered as a systematic swapping and aggregation of DRG features. Accordingly the examiner finds that the combined teaching of Mohlenbrock Suresh Commons, Rao and McLaughlin teaches the limitations of claims 1 and 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626